DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly submitted claims 21-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: each of the new claims would have been properly restricted in the restriction requirement mailed 7/01/2019.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment

Applicant's arguments filed 3/09/2022 have been fully considered but they are not persuasive.  Applicant agues Lilburn does not disclose different flexibly at each end of the stent.
Examiner respectfully disagrees.  Lilburn discloses altering the flexibility of each end of the stent in Paragraphs [0045]-[0048], [0055], [0072] and [0089] as described in the rejection below.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lilburn (US Patent Publication 2014/0088688).
As to claim 12, Lilburn discloses in a stent (24) comprising a tubular structure (Figure 4A), a first end of the structure having a first flexibility and a second end of the structure having a second flexibility different than the first flexibility (Paragraphs [0045]-[0048], [0055], [0072] and [0089]).  As described in Paragraphs [0045]-[0048], [0055], [0072] and [0089], each of the ends can be different, and altering the bends, braiding pattern, material types, layers and welds at the ends of the stent will alter the flexibly of each end.
As to claim 13, Lilburn discloses the ends having different diameters (Figure 4A).
As to claim 14, Lilburn discloses smooth ends (Paragraph [0045]).
As to claim 15, Lilburn discloses a plurality of filaments (Figure 4D).
As to claim 16, Lilburn discloses a repeating pattern (Figure 4D).
As to claim 17, Lilburn discloses the plurality of filaments comprises a plurality of interwoven filaments, each filament comprising a plurality of strands (20’) (Paragraph [0045].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilburn (US Patent Publication 2014/0088688) in view of McCullagh (US Patent Publication 2004/0098099).
As to claim 18, Lilburn discloses the invention substantially as claimed.  Lilburn does not disclose a bifurcated stent.
McCullagh discloses a stent comprising a plurality of interwoven filaments and a bifurcated end, in the same field of endeavor, for the purpose of treating a bifurcated blood vessel (Paragraph [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the end of the stent of Lilburn to have the bifurcated end as described in McCullagh, in order to effectively treat a bifurcated blood vessel as described in McCullagh in Paragraph [0025].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774